Case 7:20-cv-00201-MFU-RSB Document 6 Filed 05/08/20 Page 1 of 1 Pageid#: 31


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 DELBERIA B. ALCORN,                                Civil Action No. 7:20-cv-00201
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Michael F. Urbanski
 KRISTEN ROSS, et al,                               Chief United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered April 13, 2020, the court directed plaintiff to submit within 20 days from the

date of the order the signed consent to withholding of fees form in order to complete the

application to proceed in forma pauperis. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                     8th day of May, 2020.
        ENTER: This _____

                                                                     Digitally signed by Michael F. Urbanski
                                                                     DN: cn=Michael F. Urbanski, o=Western
                                                                     District of Virginia, ou=United States District
                                                                     Court, email=mikeu@vawd.uscourts.gov, c=US
                                               __________________________________
                                                                     Date: 2020.05.08 10:59:39 -04'00'


                                                     Chief United States District Judge
